DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 14 recites the limitation "the melanoma" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is dependent on claim 12, which is dependent on claims 11 and 1.  In all of the preceding claims, “melanoma” is not mentioned, and therefore is improper in claim 14.  For examination purposes, claim 14 will be interpreted as “the microwave energy promotes an association between the elevated heat shock protein and a patient having a melanoma so as to elicit an immune response against the melanoma”.  Proper correction is required.
5.	Regarding claim 15, a broad limitation together with a narrow limitation that falls within the broad limitation may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “the microwave energy at least one of induces an immune response, cauterizes, coagulates, shrinks, blocks, ablates, damages, irritates, inflames, otherwise interferes with the normal operation of the capillaries supplying blood to the lesion”, while claim 1 recites “a method of raising an immune response in a subject” which is the narrower statement of the limitation.  Therefore, claim 15 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For example, claim 15, as recited, is unclear whether the microwave energy induces an immune response and at least one of the listed actions (i.e., cauterises, coagulates, etc.), or if the claim should be understood as the microwave energy induces an immune response or at least one of the listed actions.  For examination purposes, claim 15 will be interpreted as the latter.  Proper correction is required.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 10-15, 24-26, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu U.S. 2004/0202663 (herein referred to as “Hu”).
8.	Regarding Claim 1, Hu teaches a method of raising an immune response in a subject (para 0002, “immunotherapy for the treatment of metastatic tumors”), said method comprising administering to a subject an immunostimulatory amount or dose of microwave energy (para 0007 “hyperthermic techniques…microwave”).

9.	Regarding Claim 2, Hu teaches the method of claim 1, and that the method comprises administering repeated rounds of microwave energy (para 0025 “method step of stimulating the tumor includes: local hyperthermia; systemic hyperthermia”, para 0023 “applying a stimulus to the tumor…repeated every day”; the stimulus being the microwave energy).

10.	Regarding claim 10, Hu teaches the method of claim 1, and further teaches the subject is exposed to one or more microwave energy doses (para 0025 “method step of stimulating the tumor includes: local hyperthermia; systemic hyperthermia”, para 0023 “applying a stimulus to the tumor…repeated every day”; the stimulus being the microwave energy).

11.	Regarding Claim 11, Hu teaches the method of claim 1, and further teaches the dose or amount of microwave energy at least one of produces, induces, elevates an immune response and/or levels of heat shock factor HSF to stimulate production of a heat shock protein, in or near the tissue (para 0025 “the stimulus elevates heat shock proteins”).  

12.	Regarding Claim 12, Hu teaches the method of claim 11, and further teaches the heat shock protein is selected from the group consisting of HSP90, HSP72, HSP70, HSP65. HSP60, HSP27, HSP16 and any another heat shock protein(s) (para 0025 “stimulus elevates heat shock proteins (e.g. HSP30, HSP60, HSP70, HSP90, HSP94, HSP94, or HSP110) in the stimulated tumor”).

13.	Regarding Claim 13, Hu teaches the method of claim 12, and further teaches the immune response is a cell (the levels of the HSPs are elevated within cells of the tumors, para 0025).  

14.	Regarding Claim 14, Hu teaches the method of claim 12, and further teaches the microwave energy promotes an association between the elevated heat shock protein and a melanoma so as to elicit an immune response against the melanoma (para 0024 “the method described herein can be applied to specific types of tumors [such as]…a melanoma”; para 0025 “stimulus [i.e. microwave energy] elevates heat shock proteins…the shrinking of a tumor in a subject can be accomplished”, also see para 0066). 

15.	Regarding Claim 15, Hu teaches the method of claim 1 and further teaches it being a method for treatment of a melanoma lesion (0024 “the method described herein can be applied to specific types of tumors [such as]…a melanoma”), said method comprising delivering the therapeutically effective amount or dose of microwave energy to the melanoma lesion (para 0025 “method step of stimulating the tumor includes: local hyperthermia; systemic hyperthermia”; the stimulus being the microwave energy), and that the method does induce an immune response (para 0002, “immunotherapy for the treatment of metastatic tumors”).  Hu also teaches the microwave energy induces an immune response in a subject (para 0002, “immunotherapy for the treatment of metastatic tumors”; para 0007 “hyperthermic techniques…microwave”).

16.	Regarding Claim 24, Hu teaches the method of claim 1, and further teaches the microwave energy is applied to the site of a melanoma or melanoma lesion (para 0024, 0025, para 0066).  

17.	Regarding Claim 25, Hu teaches the method of claim 1, and further teaches the microwave energy is applied directly to a melanoma lesion to be treated (para 0024, 0025, 0066).  

18.	Regarding Claim 26, Hu teaches the method of claim 1 and further teaches wherein the immune response is local to the site of a melanoma (para 0024, 0025, 0066).  

19.	Regarding Claim 51, Hu teaches the method of claim 1, and further teaches the subject has, is predisposed, or susceptible to melanoma (para 0024).

20.	Claims 1, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beale U.S. 2016/0324577 (herein referred to as “Beale”).
21.	Regarding Claim 1, Beale teaches a method of raising an immune response in a subject (para 0023 “immunostimulatory properties…to stimulate or enhance an immune response in subject or host”), said method comprising administering to a subject an immunostimulatory amount or dose of microwave energy (para 0023, 0054, 0083).

22.	Regarding Claim 27, Beale teaches the method of claim 1 and further teaches the immune response is a protective or at least partially protective immune response (para 0043).

23.	Regarding Claim 29, Beale teaches the method of claim 1 and further teaches the immune response is a cell and/or cytokine based immune response (para 0043).

24.	Regarding Claim 30, Beale teaches the method of claim 1 and further teaches the immune response comprises one of more responses selected from the group consisting of: (i) an anti-melanoma immune response; (ii) a cytokine based response; (iii) an immune cell response; and (iv) enhanced melanoma antigen presentation (para 0043).

Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

26.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu.
27.	Regarding Claim 4, Hu teaches the method of claim 1, but fails to teach that the microwave energy has a frequency specifically within the range of 500 MHz to 200 GHz.
However, Hu does teach the microwave energy has a frequency of at least between that can be between 100 MHz to 2,450 MHz (para 0066, “high-frequency electromagnetic radiation such as…microwave (100-2,450 MHz) diathermy is most frequency used for local hyperthermia”), which overlaps the range as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the microwave energy be in the range of 500 MHz and 200 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

28.	Regarding Claim 5, Hu teaches the method of claim 1, but fails to teach that the microwave energy has a frequency specifically about 8 GHz
However, Hu does teach the microwave energy has a frequency that can reach up to the GHz ranges (para 0066, “high-frequency electromagnetic radiation such as…microwave (100-2,450 MHz) diathermy is most frequency used for local hyperthermia”; 2,450 MHz is equivalent to 2.45 GHz).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the frequency of microwave energy be about 8 GHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

29.	Claims 6-9, 16, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and in view of Beale.
30.	Regarding Claims 6 and 7, Hu teaches the method of claim 1, but fails to teach the microwave energy is applied at an energy of about 1 J to about 200 J, or about 5 J, about 10 J, about 50J, about 100J or about 200 J.
	However, Beale teaches a method for treating skin cancer in which microwave energy is administered to a subject (para 0022).  The microwave energy is applied at about 200 J (para 0047, 0104, 0133).  Since Hu already teaches delivering microwave energy to treat a patient (Hu, para 0007, 0066), then it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the microwave energy delivered at a certain value or range to treat the tissue, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

31.	Regarding Claims 8 and 9, Hu teaches the method of claim 1, but fails to teach the microwave energy is applied for anywhere between about 0.1 sec and about 1 minute, or about 5 sec.
Beale teaches a method for treating skin cancer in which microwave energy is administered to a subject (para 0022).  The microwave energy is applied for about 5 sec (para 0048).  The time frame at which the energy is applied is done in order to raise or stimulate an immune response within such a suitable duration (para 0048).  Since Hu already teaches delivering microwave energy to treat a patient (Hu, para 0007, 0066), and Beale teaches that to do so produces the same result of stimulating an immune response, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the microwave energy delivered for a certain amount of time to treat the tissue, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

32.	Regarding Claim 16, Hu teaches the method of claim 1, and further teaches it being a method for the treatment or prevention of a melanoma lesion (para 0024 “the method described herein can be applied to specific types of tumors [such as]…a melanoma”; para 0025 “method step of stimulating the tumor includes: local hyperthermia; systemic hyperthermia”; the stimulus being the microwave energy), said method comprising delivering a therapeutically effective and/or immunostimulatory amount or dose of microwave energy to the melanoma lesion or tissue susceptible to the formation of a melanoma lesion (para 0024-0025).  Hu also teaches the microwave energy induces an immune response (para 0002, “immunotherapy for the treatment of metastatic tumors”; para 0007 “hyperthermic techniques…microwave”).
Hu fails to teach that the immune response within the lesion thus exposes antigenic sites further stimulating the immune response.
Beale teaches a method of analogous art that the microwave energy induces an immune response within the lesion thus exposing antigenic sites further stimulating an immune response (para 0088).  This leads to producing antibodies to target the remaining viruses and ultimately treating the patient (para 0006).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to include that the microwave energy exposed the antigenic sites in order to induce antibody production and treat the patient.

33.	Regarding Claim 40, Hu teaches the method of claim 1, and further teaches the administering of the therapeutically effective amount or dose of microwave energy comprises using a delivery system to administer the therapeutically effective amount or dose of microwave energy to tissue of the subject that has melanoma or is susceptible/predisposed to the development of melanoma (para 0024 “the method described herein can be applied to specific types of tumors [such as]…a melanoma”; para 0025 “stimulus [i.e. microwave energy] elevates heat shock proteins…the shrinking of a tumor in a subject can be accomplished”, also see para 0066).
Hu fails to teach that the microwave energy is applied via a microwave applicator.
Beale teaches a method of analogous art in which a microwave applicator is used to apply microwave energy to the target location (para 0081-0082).  Since Hu already teaches the application of microwave energy, then it would have been obvious to one of ordinary skill in the art before the effective filing date to have added a known component, such as an applicator, to the method and system taught by Hu to apply the energy to the target location.

34.	Regarding Claim 41, Hu teaches the method of claim 40, and further teaches treating melanoma (para 0024 “the method described herein can be applied to specific types of tumors [such as]…a melanoma”).
Hu fails to teach the method comprises electrically matching the microwave applicator to the target tissue, based on the target tissue having a higher dielectric constant than a dielectric constant that said tissue would have if said tissue did not have the target cancer, such that the microwave applicator is better matched to the target tissue than it would have been if said tissue did not have said cancer. 
Beale teaches a method of analogous art in which the microwave applicator is electrically matched to the target tissue (para 0024), in which the target tissue has a higher dielectric constant than the unaffected area, and the applicator would be better matched the target location (para 0024).  This ensures that the energy is effectively delivered to the infected tissue (para 0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu and included that the applicator treating melanoma be matched to the infected area in order to effectively deliver energy for treatment.
 
35.	Regarding Claim 42, Hu teaches the method of claim 41, and further teaches treating melanoma (para 0024 “the method described herein can be applied to specific types of tumors [such as]…a melanoma”).
Hu fails to teach the microwave energy is selected such as to stimulate a localised immune response at the infect tissue and the administering of the therapeutically effective amount or dose of microwave energy to the infected tissue comprises repeatedly applying the microwave energy in a pulsed manner thus providing repeated rounds of localised hyperthermia at the infected tissue and repeated localised stimulation of the immune response at the infected tissue.
Beale teaches a method of analogous art, wherein the microwave energy is selected such as to stimulate a localised immune response at the infect tissue and the administering of the therapeutically effective amount or dose of microwave energy to the infected tissue comprises repeatedly applying the microwave energy in a pulsed manner thus providing repeated rounds of localised hyperthermia at the infected tissue and repeated localised stimulation of the immune response at the infected tissue (para 0048 “microwave energy for raising or stimulating an immune response may be applied…microwave energy may be applied as multiple bursts or pulses; para 0074, “microwave energy may cause targeted or localized hyperthermia in a tissue of the subject”).  This application of energy allows for the temperature of the subject to be raised and therefore, treats the infected tissue (para 0074).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu and applied the microwave energy to the melanoma in the desired method, such as repeated rounds to induce hyperthermia of the infected tissue and raise the temperature of said tissue.

36.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and in view of Akle U.S. 2014/0356397 (herein referred to as “Akle”).
37.	Regarding Claim 3, Hu teaches the method of claim 51 and further teaches the said melanoma (para 0024) may be one of the cancers treated with this method (para 0024).  However, Hu fails to teach that it is a specific type of melanoma.
However, Akle teaches applying microwave energy to melanoma (para 0042, “ablative disruptive therapy may be selected from microwave irradiation; para 0031 “cancers that may be treated according to the invention include but are not limited to…amelanotic melanoma, superficial spreading melanoma…”).  The treated melanoma fails into the claimed list of melanomas (see para 0031).  Since Hu already teaches a plurality of cancers to be treated with microwave energy, such as melanoma (see Hu, para 0024), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the melanoma treated in Hu with a specific melanoma treated in Akle as it still produces the same expected result of applying microwave energy to the desired infected tissue.

38.	Claims 28, 43, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Beale and in view of Hu.
39.	Regarding Claim 28, Beale teaches the method of claim 27 and further teaches the protective or partially protective immune response is effective against the infected tissue/cancer (para 0043, 0018-0019, 0022).  However, Beale fails to teach that the cancer is melanoma.
Hu teaches a method of analogous art in which microwave energy is utilized to treat melanoma (para 0024 “the method described herein can be applied to specific types of tumors [such as]…a melanoma”; para 0025 “stimulus [i.e. microwave energy] elevates heat shock proteins…the shrinking of a tumor in a subject can be accomplished”, also see para 0066).  Since the treatment method would only require a substitution of the type of tissue/cancer treated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Beale to the melanoma treated in Hu, in order to destroy the desired infected tissue.

40.	Regarding Claims 43 and 47, Beale teaches a method of treating or preventing infected, cancerous tissue (abstract, “method and apparatus for the treatment of…cancers”), said method comprising administering to a subject having the infected tissue/cancer or predisposed/susceptible to developing said infected tissue/cancer, a therapeutically effective amount or dose of microwave energy (para 0037, “treating or preventing a disease…administering to a subject, a therapeutically effective amount or dose of microwave energy”; also see para 0044) and one or more additional treatments selected from the group consisting of: checkpoint inhibitors, vaccines, chemotherapy, and/or radiotherapy, and that the vaccine be administered together with or before and/or after the microwave based treatment (para 0012, “can be treated using vaccines…thus boosting the effectiveness of the vaccine”; para 0019, “microwave treatment mechanism may thermally instigate the production of heat shock factor HSF”, i.e. is applied both simultaneously and after).
Beale also teaches the method may be used to treat cancer (abstract, 0022), but fails to teach that it is specifically treating melanoma.
Hu teaches a method of analogous art in which microwave energy is utilized to treat melanoma (para 0024 “the method described herein can be applied to specific types of tumors [such as]…a melanoma”; para 0025 “stimulus [i.e. microwave energy] elevates heat shock proteins…the shrinking of a tumor in a subject can be accomplished”, also see para 0066).  Since the treatment method would only require a substitution of the type of tissue/cancer treated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Beale to the melanoma treated in Hu, in order to destroy the desired infected tissue.

41.	Claims 44-46 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Beale and Hu, and further in view of Peyman U.S. 2016/1022976 (herein referred to as “Peyman”).
42.	Regarding Claims 44 and 46, the combination of Beale and Hu teach the method of 43, but fail to teach the additional treatment is checkpoint inhibitors, that the checkpoint inhibitors is selected from the claimed list, and that the checkpoint inhibitor is administered together with or before and/or after the microwave based treatment.
However, Peyman teaches a method of analogous art in which melanoma is treated (para 0024), by stimulation of microwave energy (para 0072).  The treatment may also use checkpoint inhibitors, such as a PD-1 inhibitor (para 0143, “[treatment] can be used simultaneously with nanoparticles for immunotherapy…nanoparticles deliver inhibitors to the target cells…PD-1”).  This personalizes the type of treatment to the patient to ensure that the cancer is treated properly (para 0142).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Beale with the known checkpoint inhibitor techniques of Peyman in order to ensure proper treatment of the melanoma/cancerous tissue.

43.	Regarding Claims 45 and 48, the combination of Beale and Hu teach the method of 43, but fail to teach the additional treatment is chemotherapy, that the chemotherapy exploits one or more chemotherapeutic agents selected from the group consisting (i) Dacarbazine (also called DTIC) (ii) Temozolomide (iii) Nab-paclitaxel (iv) Paclitaxel (v) Cisplatin (vi) Carboplatin (vii) Vinblastine, and the chemotherapy is administered together with or before and/or after the microwave based treatment.
Peyman teaches a method of analogous art in which melanoma is treated (para 0024), by stimulation of microwave energy (para 0072).  The treatment may also use chemotherapy in combination, or at the same time as the microwave energy, to target the tumor cells while leaving the normal cells unaffected (para 0014).  This method may modify a defective gene in a cell (para 0037), exploiting cisplatin, paclitaxel, or carboplatin (para 0039).  This method first increases the temperature of the cells, then killing the tumor cells without affecting or minimally affected the untargeted cells (para 0014).   Therefore, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Beale with the known chemotherapy techniques of Peyman in order to ensure proper treatment of the melanoma/cancerous tissue.

44.	Regarding Claim 49, the combination of Beale and Hu teach the method of 43, but fails to teach the additional treatment is radio therapy and that the radiotherapy is administered together with or before and/or after the microwave based treatment.  
Peyman teaches a method of analogous art in which melanoma is treated (para 0024), by stimulation of microwave energy (para 0072).  The treatment may also use radiotherapy in combination, or at the same time as the microwave energy (para 0229).  This radiotherapy treatment selectively binds the nanoparticles to tumor cells in order to damage the targeted infected tissue (para 0230).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Beale with the known radiotherapy techniques of Peyman in order to ensure proper treatment of the melanoma/cancerous tissue.

45.	Regarding Claim 50, the combination of Beale and Hu teach the method of 43, as well as Beale teaches wherein the microwave based treatment is intended to promote prolonged down-regulation of IL-10, IL-4 and/or other anti-inflammatory cytokines, and/or other negative regulation factors in the anti-tumor immune system response (para 0144 “down regulation of IRF1 in human skin in association with the microwave therapy”).
The combination of Beale and Hu fail to teach that this is used to enhance the durability of action or use of checkpoint inhibitors with or before and/or after the microwave based treatment.
Peyman teaches a method of analogous art in which melanoma is treated (para 0024), by stimulation of microwave energy (para 0072).  The treatment may also use checkpoint inhibitors, such as a PD-1 inhibitor (para 0143, “[treatment] can be used simultaneously with nanoparticles for immunotherapy…nanoparticles deliver inhibitors to the target cells…PD-1”).  The therapy is also treated simultaneously to prevent a cytokine storm, i.e. promotes down-regulation of such cytokines (para 0096).  This personalizes the type of treatment to the patient to ensure that the cancer is treated properly (para 0142).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Beale with the known checkpoint inhibitor techniques of Peyman in order to ensure proper treatment of the melanoma/cancerous tissue.

Conclusion
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L SHOULDERS/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794